DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (“mental processes”) without significantly more. The claim(s) recite(s) a method (process) of muscle tissue analysis comprising obtaining/receiving an ultrasound image, processing the ultrasound image “by at least thresholding pixels” of the image or “adding noise” (where it is noted that thresholding and/or applying a smoothing filter [see the description of noise as “blurring” in [0050] of the instant specification] are some of the most basic image processing functions and do not provide “significantly more” to the mental process), determining muscle tissue size using the processed image, and determining a numeric muscle tissue size rating at least by comparing the muscle tissue size to a goal. This judicial exception is not integrated into a practical application because no tangible result of determining the numeric muscle tissue size rating is set forth and no actions are performed using, or as a result of determining, the numeric muscle tissue size rating. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acts of obtaining/receiving an ultrasound image and a generic recitation of “processing” the ultrasound image are considered to be insignificant extra-solution activity. Any conventional ultrasound imaging apparatus obtains/receives an ultrasound scan image and performs some manner of processing on the image in order to provide a suitable display and where “thresholding pixels” is a well-known and conventional technique for controlling which portion of the acquired data is to be displayed, and “adding noise” is merely smoothing which is also a conventional processing technique (as evidenced by Hedrick, W. R., and D. L. Hykes. "Image and signal processing in diagnostic ultrasound imaging." Journal of diagnostic medical Sonography 5.5 (1989): 231-239). The remaining acts of determining muscle tissue size using the processed image and determining a numeric muscle size rating by comparing the muscle tissue size to a goal could be performed purely as mental processes by a user observing the processed image and making a mental comparison to a known goal. Claims 2-7 do not add significantly more to the abstract idea of claim 1 because they serve only to limit the nature of the goal (claims 2-6) and set forth that processing the image “aids in distinguishing muscle tissue from remaining structural elements” (where several conventional processing activities could fulfill this limitation – see e.g. log compression, time gain compensation, contrast enhancement, etc. in Hedrick, where each of these serves the purpose of providing an image in which it is easier to identify individual tissues and distinguish between tissue types). 
Allowable Subject Matter
Claims 8-15 allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant indicates that proposed amendments were agreed upon with respect to the rejections under 35 U.S.C. §101 and §112, and asserts that the instant response presents those amendments. 
Examiner respectfully disagrees. The amendment to claim 1 was not presented during the interview and was not agreed upon. The proposed amendments that were agreed to by Examiner during the interview were the introduction of the subject matter of claims 12 and 16 (which include all of the limitations of claim 8) (see interview summary dated 09/15/2022, mailed on 09/21/2022). This is not reflected in the amendments to the claims. Examiner notes that the amendment to claim 8, though not presented or agreed upon during the interview, is sufficient to overcome the rejection because it substantially incorporates the limitations of a claim which was not rejected. The amendment to claim 1, on the other hand, merely incorporates a minimal portion of a claim that was not rejected – claim 13 – notably without the entirety of the limitations of claim 13 and of claim 8 which, in combination, were found to be “significantly more” than the abstract idea. Likewise, the amendment to claim 15 does not reflect a change that was previously agreed to and does not include all of the limitations of claim 8 which, in combination with the limitations of claim 12, were determined to be significantly more than the abstract idea. The rejections of claims 1 and 15 are not overcome by this amendment.
The rejections of claims 18 and 20 under 35 U.S.C. §112 are withdrawn in light of the amendments to the claims.
The double patenting rejection of all pending claims is withdrawn in light of the terminal disclaimer filed 11/10/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US Patent No. US 8,351,655 B2, Jan. 8, 2013) – teaches processing an image of muscle, wherein the processing includes introducing noise into pixels of the image (boundary smoothing step s40), wherein the processing includes thresholding pixels of the image to provide a binary image having structural elements of different sizes (region separating step s20, figure 4, labelling sub-step s31), and wherein the processing further includes morphing the structural elements of the binary image to remove small structural elements and connect large structural elements (labelling sub-step s31, dilation sub-step s32, erosion sub-step s33). 
Shin et al. (KR 2013-0006011, Jan. 16, 2013) – teaches obtaining an ultrasound image of a patient’s muscle, processing the ultrasound image, determining a muscle size from the processed ultrasound image, and comparing the muscle size to a goal (where the measurements are related to muscle loss caused by disease, the previous measurement is a de facto goal since the goal is to maintain muscle rather than losing it) and making a determination of a disease state based on the comparison. However, Shin does not specify that the determination of the disease state is “a numerical rating.” 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793